Citation Nr: 1215125	
Decision Date: 04/25/12    Archive Date: 05/03/12

DOCKET NO.  09-02 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Detroit, Michigan


THE ISSUE

Entitlement to service connection for the cause of the service member's death.  


REPRESENTATION

Appellant represented by:	Kurt E. Kudialis, Agent


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter



ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The service member was on active duty from December 1965 to December 1967.  He passed away in November 1994; at the time of his death, he was not in receipt of VA compensation benefits.  The appellant is the service member's widow. 

This appeal comes before the Board of Veterans' Appeals, hereinafter the Board, from a May 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), located in Detroit, Michigan.  

It is noted that when the claim originally came before the Board, the issue on appeal was whether the appellant had submitted new and material evidence sufficient to reopen her claim for benefits.  The Board notes that, following a November 1998 Board decision that denied service connection for the cause of the service member's death, the appellant submitted her application to reopen her claim in February 2006, which was denied in a letter issued on September 19, 2006.  Thereafter, she submitted another claim to reopen that was received on September 11, 2007, within one year of the September 2006 denial.  The September 2007 claim was adjudicated in the May 2008 rating decision.  However, in connection with the appellant's September 2007 claim, medical opinions from Drs. P. Sud and H. Dabideen were submitted.  Such opinions suggest that the service member's fatal scleroderma may be related to his military service.  As set forth in 38 C.F.R. § 3.156(b), when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  As evidence accompanying the appellant's September 2007 claim qualifies as new and material evidence, such must be considered as part of her February 2006 claim.  See Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); see also Muehl v. West, 13 Vet. App. 159, 161-62 (1999). 

In connection with her appeal, the appellant and her daughter testified at a personal hearing before the undersigned Veterans Law Judge (VLJ) sitting at the RO in May 2010; a transcript of the hearing is associated with the claims file. 

At the time of the appellant's Board hearing, she submitted additional evidence.  In connection with such evidence, she submitted a waiver of agency of original jurisdiction (AOJ) consideration.  38 C.F.R. § 20.1304 (2009) and (2011).  Moreover, such evidence is duplicative of that already contained in the claims file. Therefore, the Board concluded that it could properly consider the newly received evidence. 

The Board, in an action issued in July 2010, determined that the appellant had, in fact, submitted new and material evidence, and as such, her claim was reopened.  The Board then remanded the issue to the RO via the Appeals Management Center (AMC), in Washington, DC.  The claim has since been returned to the Board for review.  

Unfortunately, the appeal is once again REMANDED to the Detroit RO.  VA will notify the appellant if further action is required. 


REMAND

As reported above, in July 2010, the Board remanded the claim.  In that Remand, the Board noted the following: 

The Veteran's service treatment records reflect complaints of sore fingers, stomach cramps, diarrhea, and coughing spells.  Additionally, at a May 1968 VA examination, the Veteran reported complaints of abdominal cramping, epigastric burning, occasional frequent watery bowel movements, a grainy feeling in the abdomen, coughing, and problems with his left knee.  Moreover, the appellant competently and credibly testified as to the Veteran's joint, respiratory, and gastrointestinal symptoms during and immediately after service. 

As indicated previously, the Veteran's death certificate reflects that the immediate cause of death was scleroderma due to or a consequence of pulmonary fibrosis.  The appellant claims that the Veteran's fatal scleroderma manifested during service or within a year of his separation of service or, in the alternative, is a result of his exposure to herbicides during service in Vietnam.  In this regard, she alleges that the symptoms that the Veteran had during and immediately following service, to include those associated with Raynaud's disease, were, in fact, symptoms of scleroderma that were misdiagnosed. 

Relevant to her theory that the Veteran's fatal conditions were related to herbicide exposure, opinions from Dr. Gibson and a May 1998 VA examiner are of record.  Additionally, pertinent to whether the Veteran experienced symptoms of scleroderma during and immediately following his military service, there are opinions from Drs. Sud and Dabideen of record.  However, it does not appear that either Dr. Sud or Dr. Dabideen had the Veteran's full record to review in offering their opinions.  Therefore, the Board finds that a remand is necessary in order to obtain an opinion regarding whether the Veteran's cause of death is related to his military service.  See DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008).

....

2.  The claims file should be forwarded to an appropriate medical professional so as to obtain an opinion regarding the cause of the Veteran's death.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  After a full review of the claims file, the examiner should offer an opinion on the following: 

(A) Is it likely, unlikely, or at least as likely as not that the Veteran's fatal scleroderma and/or pulmonary fibrosis had their onset in service or are otherwise related to the Veteran's military service, to include exposure to herbicides? 

(B) Did the Veteran manifest scleroderma within one year of his service discharge in December 1967?  If so, please describe the manifestations at such time. 

(C) Was the Veteran's cause of death otherwise related to his military service? 

In offering the examiner must consider all the evidence of record, to specifically include the Veteran's in-service and post-service symptoms as reflected by his medical records and the appellant's statements as well as the opinions offered by Drs. Gibson, Sud, and Dabideen and the May 1998 VA examiner.  The rationale for any opinion offered should be provided. 
 
The record reflects that the claim was reviewed by a VA doctor in August 2010.  The examiner specifically noted in his opinion that he had reviewed the claims folder, the service member's medical records, and the remand instructions by the Board.  The doctor then provided responses to the questions noted above.  However, he did not provide any discussion of his responses and he merely submitted statements without any substantative dialogue that would support his assertions.  Moreover, while he stated that he had read the comments provided by the three private doctors, and he did annotate that fact, he did not proffer in his opinion any type of argument, debate, or discussion of the statements and opinions provided by the three doctors.  

The Board therefore finds that because there is a lack of clarity and information in the August 2010 report, the Board finds that the opinion is inadequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision"); 38 C.F.R. § 4.2 (2011) ("[I]f the report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.").  Given the foregoing, the Board finds that the VA has not substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the appellant's claim, and the claim will be returned to the RO/AMC so that another review may be accomplished. 

The Board would further add that in Stegall v. West, 11 Vet. App. 268 (1998), the United States Court of Appeals for Veterans Claims, hereinafter the Court, held that a remand by the Board confers on a claimant, as a matter of law, the right to compliance with the remand orders, and that the Secretary of Veterans Affairs has a concomitant duty to ensure compliance with the terms of the remand.  The Court has further noted that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall v. West, 11 Vet. App. 268 (1998), violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more than substantially complied with the Board's remand order").  In this instance, there has been no compliance with the Board's July 2010 Decision/Remand instructions.  Hence, the claim will be once again returned to the RO. 

Additionally, a review of the service member's claims folder indicates that in September 2010, the appellant appointed a Mr. Kurt E. Kudialis as her agent in the prosecution of her claim for benefits.  Despite this appointment, a review of the supplemental statement of the case (SSOC), that was prepared after the appointment, was not provided to the appellant's agent but instead was provided to her previous accredited representative.  Moreover, the agent was not given the opportunity to review the claim and provide argument in support of the appellant's claim prior to the claim being transferred to the Board for review. 

Pursuant to regulation, the appellant has a right to representation in all stages of an appeal by a recognized organization, attorney, agent, or other authorized person.  See 38 C.F.R. § 20.600 (2011).  This representation includes giving the appointed representative an opportunity to submit argument in support of the claim on appeal.  In this regard, the Board notes that when an appellant has appointed a representative, the RO/AMC must afford that representative the opportunity to execute a VA Form 646, Statement of Accredited Representative in Appealed Case, prior to certification of the appeal to the Board.  Here the appellant's agent must be given an opportunity to offer written argument on the appellant's behalf, and this argument must be considered by the RO/AMC.

Accordingly, further appellate consideration will be deferred and the case is again REMANDED to the RO for the following, previously-requested, development: 

1.  The RO should forward the entire claims folder should be forwarded to a physician who has not previously seen or reviewed the appellant's claim.  The reviewer's report must specifically reflect that the entire claims folder was reviewed.  The examiner is specifically requested to opine as to whether it is less likely than not (less than a 50 percent probability) or at least as likely as not (50 percent probability or greater) that the service member's scleroderma and/or pulmonary fibrosis was caused by or the result of his exposure to chemical dioxins.  If the reviewer concludes that the service member's scleroderma and/or pulmonary fibrosis was not caused by or the result of his exposure to chemical dioxins, the reviewer should provide an opinion as to whether the scleroderma and/or pulmonary fibrosis was the result of or caused by or began during the service member's military service.  A complete and detailed rationale for this opinion must be set forth in the review. 

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

The results proffered by the reviewer must reference the complete claims folders and any inconsistent past diagnoses given.  The reviewer must specifically comment on the private medical opinions of Dr. P. Sud, dated November 1, 2007, Dr. H. Dabideen, dated August 27, 2007, and Dr. C. N. Gibson, dated January 17, 1995, who have all insinuated or opined that the service member's pulmonary difficulties were caused by or the result of the service member's inservice chemical dioxin exposure or his service in general.  The opinion should also discuss the information provided by the VA doctor in August 2010.  Also, if the reviewer disagrees with the private opinions and the statements provided by the appellant, the reviewer must provide detailed answers as to why he/she disagrees with the opinions and statements.  It is requested that the results of the review be typed or otherwise recorded in a legible manner for review purposes. 

The reviewer should not invoke the phrase "without resort to mere speculation" without first explaining the basis for such an opinion.  That is, if the reviewer is unable to provide the requested opinion without resorting to speculation, the reviewer must provide an explanation for the basis of that determination, for example, does the examiner lack the expertise to render such an opinion, or is some additional testing or information needed, and possibly available, that would permit an opinion.  If so, a qualified examiner should provide an opinion.  If the reviewer cannot provide an opinion because it cannot be determined from current medical knowledge whether the service member's death was related to a condition that may have been the result of chemical dioxin exposure or the result of his military service, or the actual cause cannot be selected from multiple potential causes, this should be fully explained.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010). 

2.  Following completion of the foregoing, the RO must review the examination report (and any addendums) and ensure that the above requested development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  See Stegall v. West, 11 Vet. App. 268 (1998). 

3.  Thereafter, the RO should re-adjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the appellant and the accredited representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  The RO should specifically solicit a completed VA Form 646, or equivalent, from the claimant's representative prior to recertifying the appeal to the Board.  The representative should be offered the opportunity to review the claims folder and any documents obtained as a result of this Remand.  Upon receipt of the completed VA Form 646, the RO should take any additional action deemed warranted.  A copy of all correspondence should be included in the claims folder for review.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


